DETAILED ACTION
This non-final rejection is responsive to the claims filed 14 January 2021.  Claims 1-20 are pending.  Claims 1 and 13 are independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jung (US 2018/0061137 A1) hereinafter known as Jung in view of Bassa (US 2022/0095872 A1) hereinafter known as Bassa.

Regarding independent claim 1, Jung teaches:
a wireless communication unit;  (Jung: Fig. 1 and ¶[0028]; Jung teaches a wireless communication unit.)
a camera;  (Jung: Fig. 1 and ¶[0030]; Jung teaches a camera.)
a touch display;  (Jung: Fig. 1 and ¶[0033]; Jung teaches a touchscreen display.)
a memory; and a processor operatively connected to the wireless communication unit, the camera, the touch display, and the memory, wherein the processor is configured to:  (Jung: Fig. 1 and ¶[0034]-¶[0036]; Jung teaches a memory and processor.)
recognize a marker of the robot photographed using the camera,  (Jung: ¶[0184]; Jung teaches identifying the robot by a QR code using the camera.)
...
...
...

Jung does not explicitly teach:
generate an indicator of a space around the recognized robot,
acquire location information for moving the robot to an area within the indicator by using the touch display, and 
transmit the acquired location information to the robot to move the robot to a location corresponding to the acquired location information.

However, Bassa teaches:
generate an indicator of a space around the recognized robot,  (Bassa: ¶[0090], ¶[0092], and ¶[0095]; Bassa teaches establishing a coordinate system and the location of the cleaning robot within the coordinate system.)
acquire location information for moving the robot to an area within the indicator by using the touch display, and  (Bassa: ¶[0095]; Bassa teaches the user sending coordinates to the robot using the coordinate system and moving it to a different location.) 
transmit the acquired location information to the robot to move the robot to a location corresponding to the acquired location information.  (Bassa: ¶[0095]; Bassa teaches the user sending coordinates to the robot using the coordinate system and moving it to a different location.)


Jung and Bassa are in the same field of endeavor as the present invention, as the references are directed to controlling a cleaning robot.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a device for controlling a robot which uses a camera to recognize the robot as taught in Jung with further generating an indicator of space around the robot to further transmit coordinate information as taught in Bassa.  Jung already teaches recognizing the robot and directing it to move.  However, Jung does not explicitly teach further generating an indicator of space around the robot to further transmit coordinate information.  Bassa provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Jung to include teachings of Bassa because the combination would allow precise control of the robot.


Regarding claim 2, Jung in view of Bass further teaches the electronic device of claim 1 (as cited above).

Bassa further teaches:
wherein the processor is further configured to instruct the moved robot to perform a predetermined task on a specific object.  (Bassa: Fig. 1B and ¶[0118]; Bassa teaches the user instructing the robot to clean an area.)


Regarding claim 3, Jung in view of Bass further teaches the electronic device of claim 1 (as cited above).

Bassa further teaches:
wherein the location information comprises a plurality of cells or coordinate information.  (Bassa: Fig. 1B and ¶[0118]; Bassa teaches the user instructing the robot to clean an area based on determined coordinates.)


Regarding claim 4, Jung in view of Bass further teaches the electronic device of claim 1 (as cited above).

Jung further teaches:
wherein the robot is a mobile robot and comprises at least one of a cleaner, an air cleaner, a drone, or a guide robot.  (Jung: ¶[0007]; Jung teaches a robot cleaner.)


Regarding claim 5, Jung in view of Bass further teaches the electronic device of claim 1 (as cited above).

Bassa further teaches:
wherein the indicator comprises an augmented reality (AR) matrix.  (The instant specification describes the matrix as having coordinates (¶[0031]).  Accordingly, Bassa: ¶[0095]; Bassa teaches using augmented reality to create a virtual plane in the coordinate system.)


Regarding claim 6, Jung in view of Bass further teaches the electronic device of claim 2 (as cited above).

Bassa further teaches:
further comprising: a server configured to: provide location information of the robot to the electronic device, and provide map information on the specific object to the electronic device or the robot.  (Bassa: Fig. 5A and ¶[0154]-¶[0155]; Bassa teaches a server that provides the coordinates of spots to be cleaned and the coordinates of the robot.)


Regarding claim 7, Jung in view of Bass further teaches the electronic device of claim 6 (as cited above).

Bassa further teaches:
wherein the processor is further configured to cause the indicator to generate location information having absolute coordinates rather than relative coordinates as the map information on the specific object is received through the server.  (Bassa: Fig. 5A and ¶[0154]-¶[0155]; Bassa teaches a server that provides the coordinates of spots to be cleaned and the coordinates of the robot.  Further ¶[0095] teaches the virtual plane corresponding to the x-y plane in the coordinate system of the virtual space.  Accordingly, the foregoing teaches absolute coordinates.)


Regarding claim 8, Jung in view of Bass further teaches the electronic device of claim 1 (as cited above).

Bassa further teaches:
wherein the processor is further configured to generate a size and a direction of the indicator based on size and direction information of the recognized robot.  (Bassa: Figs. 8A-8C and ¶[0205] and ¶[0208]-¶[0209]; Bassa teaches an overlay displayed over the robot in the coordinate space and the orientation angle of the robot.)


Regarding claim 9, Jung in view of Bass further teaches the electronic device of claim 1 (as cited above).

Bassa further teaches:
wherein, as an angle of view of the camera is moved, the processor is further configured to generate an extension region of the indicator in a region corresponding to the moved angle of view of the camera.  (Bassa: Fig. 21 and ¶[0242]; Bassa teaches the user moving the camera to guide the robot.)


Regarding claim 10, Jung in view of Bass further teaches the electronic device of claim 1 (as cited above).

Bassa further teaches:
wherein the processor is further configured to: generate the indicator based on a photographed location of the marker photographed using the camera, or generate the indicator in a different form based on a recognized location of the marker photographed using the camera.  (Bassa: Fig. 8A and ¶[0096] and ¶[0205]; Bassa teaches the user pointing the camera to guide the robot.)


Regarding claim 11, Jung in view of Bass further teaches the electronic device of claim 1 (as cited above).

Bassa further teaches:
wherein the processor is further configured to move the robot to a location corresponding to a touch or drag event received on the touch display.  (Bassa: ¶[0118]; Bassa teaches the user pointing the camera and providing a touch input.)




Regarding claims 13-20, these claims recite a method that is performed by the electronic device of claims 1-12; therefore, the same rationale for rejection applies.




Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.  Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX OLSHANNIKOV whose telephone number is (571)270-0667.  The examiner can normally be reached on M-F 9:30-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEKSEY OLSHANNIKOV/Primary Examiner, Art Unit 2145